Case 1:21-cv-01072-CJN Document 7-2 Filed 05/07/21 Page 1 of 2




                  Exhibit A
         Case 1:21-cv-01072-CJN Document 7-2 Filed 05/07/21 Page 2 of 2




                Motion for Admission Pro Hac Vice - Brian C. Gudmundson

   National Sentry Security Systems, Inc., et al. v. Siemens Corp. d/b/a Siemens USA, et al.
                                  Case No: 1:20-cv-01072

I am a member in good standing and eligible to practice before the following courts:

                     COURT ADMISSIONS                                DATE OF ADMISSION
  State Bar of Minnesota                                            10/29/2004
  Minnesota Lawyer Registration Office
  180 East 5th Street, Suite 950
  St. Paul, Minnesota 55101
  U.S.D.C. District of Minnesota                                    4/3/2006
  United States Courthouse
  300 South Fourth Street, Suite 202
  Minneapolis, MN 55415
  U.S.D.C. Northern District of Illinois                            4/21/2008
  Everett McKinley Dirksen United States Courthouse
  219 South Dearborn Street
  Chicago, IL 60604
  U.S.D.C. District of Colorado                                     11/19/2016
  Alfred A. Arraj United States Courthouse
  901 19th Street, Room A105
  Denver, CO 80294-3589
  U.S. Court of Appeals, Tenth Circuit                              10/02/2009
  Byron White U.S. Courthouse
  1823 Stout Street
  Denver, CO 80257-1823
  U.S. Court of Appeals, Fourth Circuit                             6/9/2016
  Lewis F. Powell Jr. Courthouse & Annex
  1100 East Main Street, Suite 501
  Richmond, VA 23219
  U.S. Court of Appeals, Eighth Circuit                             8/23/2016
  Thomas F. Eagleton Courthouse
  111 South 10th Street
  St. Louis, MO. 63102
